DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     AMERICAN S GROUP, LLC,
                  a Florida limited liability company,
                               Appellant,

                                    v.

                         ROBERT GLICKMAN,
                             Appellee.

                              No. 4D17-2546

                              [June 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE16-
019002 (25).

  Andrey Solonenko, Miramar, for appellant.

    Mary Ellen R. Himes of Fidelity National Law Group, Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed. See, Nat’l Am. Home, LLC v. Deutsche Nat’l Trust Co., 2018
WL 1617644 (Fla. 4th DCA Apr. 4, 2018).

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.